DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
The amendments filed March 16, 2020 have been entered.  Claim 21 has been added.  Claims 1-13 and 16-21 are currently pending in the application. 
Applicant argues on pages 6-11 of Applicant’s Remarks that the prior art of Woodward et al. (U.S. Publication No. 2005/0081297) in view of Williams (U.S. Publication No. 2016/0262557) does not disclose the newly amended limitations of wherein two of the at least four corner portions along a length side of the sheet include elastic material, and are positioned adjacent to one another, and the other portions of the at least four corner portions exclude the elastic material and are positioned adjacent to one another, wherein the length side is longer than a width side of the sheet and two fasteners affixed to both sides of the length side and configured to fasten the changing table cover to a changing table platform when in use by fastening the at least two fasteners now present in independent claim 1.  However, a new rejection has been entered with the cited art of Woodward et al. in view of Ashley (U.S. Publication No. 2007/0256244) and further in view of Stackman et al. (U.S. Publication No. 2004/0211003) as discussed in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4, 5, 8, 12, 13, 16, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward et al. (U.S. Publication No. 2005/0081297), hereinafter referred to as Woodward, in view of Ashley (U.S. Publication No. 2007/0256244) and further in view of Stackman et al. (U.S. Publication No. 2004/0211003), hereinafter referred to as Stackman.
Regarding claim 1, Woodward discloses a changing table cover, comprising:  a sheet 120 including at least four corner portions (see annotated figure 1 below), a pillow 124 affixed to a top surface of the sheet 120; and a bag 110 affixed to an end portion of the sheet 120 (see Figure 1, below).

    PNG
    media_image1.png
    771
    583
    media_image1.png
    Greyscale

Woodward does not disclose wherein two of the at least four corner portions along a length side of the sheet include elastic material, and are positioned adjacent to one another, and the other portions of the at least four corner portions exclude the elastic material and are positioned adjacent to one another, wherein the length side is longer than a width side of the sheet.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woodward so two of the at least four corner portions along a length side of the sheet include elastic material, and are positioned adjacent to one another, and the other portions of the at least four corner portions exclude the elastic material and are positioned adjacent to one another, wherein the length side is longer than a width side of the sheet as taught by Ashley, because the elastic band allows for the cover to be stretched over and completely cover a changing table, and allows for the cover to conform to changing tables of various shapes and sizes (paragraph 0031).
Additionally, Woodward does not disclose two fasteners affixed to both sides of the length side and configured to fasten the changing table cover to a changing table platform when in use by fastening the at least two fasteners.
Stackman teaches two fasteners 29 and 30 affixed to both sides of the length side (of cover 27, where the fasteners are attached on the two longer sides of the four sides) and configured to fasten the changing table cover 27 to a changing table platform when in use by fastening the at least two fasteners 29 and 30 (paragraph 0028 and 32, and Figure 5).

Regarding claim 4, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein at least one of the sheet, the pillow, or the bag is formed of washable material (see Woodward paragraph 0017).
Regarding claim 5, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein the bag has an opening that is closeable (see Woodward where opening is closeable with strap 130; also see annotated Figure 3 below; paragraph 0018).

    PNG
    media_image2.png
    478
    375
    media_image2.png
    Greyscale

Regarding claim 8, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Woodward, as modified, further discloses wherein the bag 
Regarding claim 12, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further appears to disclose wherein at least one lengthwise dimension of the sheet is sized to fit a lengthwise dimension of a changing table platform (see Woodward, Figure 1 where the dimensions of the sheet 120 are sized to fit the height of an infant while being changed, and would therefore be sized to fit the dimensions of a changing table).
Regarding claim 13, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 12.  Woodward, as modified further discloses wherein the two corner portions (see Ashley, Figure 6, where the two corner portions with elastic material are positioned further from the changing table support member 22) configured to fit around two corners, respectively, of the changing table platform 21 (see Ashley, Figure 6 and paragraph 0033, where the cover 61 fits around the corners of surface 21).
Regarding claim 16, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein the bag 110 is detachably affixed to the end portion of the sheet 120 (see Woodward, paragraph 0016 and Figure 1, where coupling 122 can be a zipper or a number of couplers that allow for the sheet 120 to be detached).
Regarding claim 17, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein the bag is non-detachably affixed to the end portion of the sheet (see Woodward, paragraph 0016, where the sheet 120 can be attached to the bag 110 through a number of permanent means such as sewing, gluing, and heat bonding).
Regarding claim 19, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein the sheet is configured to fold up into an opening of the bag (see Woodward annotated Figure 3, above, additionally see figures 2 and 3 which show the folded configuration of Woodward).
Regarding claim 20, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein the pillow 124 is sized to fit in the opening of the bag 110 along with the sheet 120 (see Woodward, figure 1-3, which shows the process of the folding of the sheet and the sheet when in the opening of bag 110).
Regarding claim 21, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, further discloses wherein the at least two fasteners 29 and 30 are fastened under the changing table platform2, 3, and 4 (Figure 5 and Figure 11, additionally see paragraph 0028 and 0032 where the straps are pictures to extend beyond the edge of the cover 27 and platform 2, 3 and 4 and secured using hook and loop fasteners or other fasteners such as buckles).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Stackman and Ashley, and further in view of Tate (U.S. Publication No. 2017/0303652).
Regarding claim 2, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, does not explicitly disclose wherein at least one of the sheet, the pillow, or the bag is formed of sanitary material.
Tate teaches wherein at least one of the sheet, the pillow, or the bag is formed of sanitary material (paragraph 0070 which states the material can be a fabric with antimicrobial agents incorporated into the fibers).

Regarding claim 3, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Woodward, as modified, further discloses wherein the sanitary material includes at least one of bamboo or an antimicrobial fabric (see Tate, paragraph 0070).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Stackman and Ashley, and further in view of Hawbaker (U.S. Publication No. 2010/0177992).
Regarding claim 6, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Woodward, as modified, does not disclose wherein the bag includes a cord that can be manipulated to open and close the opening of the bag.
Hawbaker teaches wherein the bag 50 includes a cord 68 that can be manipulated to open and close the opening of the bag 50 (Figure 7-11, which shows the process of closing the opening of the bag, defined by the area encompassed by channel 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with a cord that can be manipulated to open and close the opening of the bag as taught by Hawbaker, because the cord of Hawbaker allows the opening of the bag to adjusted from an open to a closed position and be secured with a cinching device (Figure 7-11).  Moreover, doing so would amount to a simple substitution of one known element (the hook and loop strap of Woodward) for another (the cord of Hawbaker) that would achieve predictable results (a device that allows for the opening KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Stackman and Ashley, and further in view of Seiders et al. (U.S. Publication No. 2016/0257479), hereinafter referred to as Seiders.
Regarding claim 7, Woodward as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Woodward, as modified, does not disclose wherein the bag includes a zipper that can be manipulated to open and close the opening of the bag.
Seiders teaches wherein the bag includes a zipper 2311 that can be manipulated to open and close the opening of the bag (figure 14A, paragraph 0107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with a zipper that can be manipulated to open and close the opening of the bag as taught by Seiders, because the zipper of Seiders allows the opening of the bag to adjusted from an open to a closed position and be secured with a cinching device (paragraph 0107).  Moreover, doing so would amount to a simple substitution of one known element (the hook and loop strap of Woodward) for another (the zipper of Seiders) that would achieve predictable results (a device that allows for the opening of a bag to be closed).  In this regard KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 9, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Woodward, as modified further discloses wherein the bag 110 includes a mechanism 130 that can be manipulated to open and close the opening of the bag 110 (see Woodward, Figures 1, 3).

Seiders teaches when the opening is closed, the mechanism 2311 prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag 50 (paragraph 0094, which describes that the closure “can be waterproof to resist liquid from exiting the opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so when the opening is closed, the mechanism prevents the exchange of at least one of a liquid or a gas between an inner portion of the bag and an outer portion of the bag as taught by Seiders, because the waterproof closure of Seiders resist liquid from exiting, or entering, the opening when the bag is in any orientation (paragraph 0094).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Stackman and Ashley, and further in view of Seigler (U.S. Publication No. 2005/0217030).
Regarding claim 10, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, does not disclose wherein the pillow is removably affixed to the sheet.
Seigler teaches wherein the pillow 90 is removably affixed to the sheet (paragraph 0046; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so the pillow is removably affixed to the sheet as taught by Seigler, because the pillows of Seigler are capable of being adjusted in a number of configurations at any desired angle (paragraph 0046).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Stackman, Seider and Ashley, and further in view of Seigler.
Regarding claim 11, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 9.  Woodward, as modified, does not disclose wherein the pillow is removably affixed to the sheet.
Seigler teaches wherein the pillow 90 is removably affixed to the sheet by way of a hook and loop fastener (paragraph 0046; figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so that the pillow is removably affixed to the sheet by way of a hook and loop fastener as taught by Seigler, because the pillows of Seigler are capable of being adjusted in a number of configurations at any desired angle (paragraph 0046).
Claims 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woodward in view of Stackman and Ashley, and further in view of Pary (U.S. Publication No. 2012/0317722).
Regarding claim 12, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  To the extent it may be argued that the structure of Woodward is not capable of performing the function of claim 12, it is nevertheless obvious as set forth below.
Pary teaches wherein at least one lengthwise dimension of the sheet is sized to fit a lengthwise dimension of a changing table platform (Figure 1, where the sheet of Seigler fits over the changing table platform, and, specifically, the sides align to and fit with the changing table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, so at least one lengthwise dimension of the sheet is sized to fit a lengthwise dimension of a changing table platform as taught by Pary, because the changing table cover of Pary provides a surface upon 
Regarding claim 13, Woodward, as modified, discloses the subject matter as discussed above with regard to claims 1 and 12.  Woodward, as modified further discloses wherein the two corner portions (see Ashley, Figure 6, where the two corner portions with elastic material are positioned further from the changing table support member 22) configured to fit around two corners, respectively, of the changing table platform 21 (see Ashley, Figure 6 and paragraph 0033, where the cover 61 fits around the corners of surface 21).
Regarding claim 18, Woodward, as modified, discloses the subject matter as discussed above with regard to claim 1.  Woodward, as modified, does not disclose further comprising a non-slip material affixed to a bottom portion of the sheet.
Pary teaches further comprising a non-slip material affixed to a bottom portion of the sheet (paragraph 0029 which describes strips of high friction on the bottom surface of the top of the sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Woodward, as modified, with further comprising a non-slip material affixed to a bottom portion of the sheet as taught by Pary, because the non-slip material of Pary prevents slippage of the sheet from an infant changing table (paragraph 0029).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673